Title: [Thursday September 5. 1776.]
From: Adams, John
To: 


      Thursday September 5. 1776. A Petition referred to the Board of War.
      Resolved That General Prescot, and Brigadier General McDonald be sent by the Board of War, under an Escort, to General Washington, to be exchanged for General Sullivan and Lord Sterling.
      Congress resumed the Consideration of the Report of the Board of War, whereupon
      Resolved, That General Sullivan be requested to inform Lord Howe that, this Congress, being the Representatives of the free and independent States of America, cannot with propriety send any of its members, to confer with his Lordship in their private Characters, but that, ever desirous of establishing peace, on reasonable terms, they will send a Committee of their body, to know whether he has any Authority to treat with persons, authorized by Congress for that purpose in behalf of America, and what that Authority is, and to hear such propositions as he shall think fit to make respecting the same:
      That the President be desired to write to General Washington and Acquaint him, that it is the Opinion of Congress, no proposals for making peace between Great Britain and the United States of America ought to be received or attended to, unless the same be made in Writing and Addressed to the Representatives of the said States in Congress, or persons authorized by them: And if application be made to him, by any of the Commanders of the British forces on that Subject, that he inform them, that these United States, who entered into the War, only for the defence of their Lives and Liberties, will chearfully agree to peace on reasonable terms, whenever such shall be proposed to them in manner aforesaid.
      Resolved That a Copy of the first of the two foregoing resolutions, be delivered to General Sullivan, and that he be directed to repair immediately to Lord Howe.
      Resolved That tomorrow be assigned for electing the Committee.
     